Title: To James Madison from William Kirkpatrick, 20 October 1807
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 20 Octr. 1807

The inclosed is Copy of my last Letter 15 Inst. forwarded by the Hornet Sloop of War.
By this days Post I have received a Letter from Thomas Gorman Vice Consul at Almeria advising that several Algerine Cruizers had appeared off the Coast, as you have observed by its Copy herewith, to which I refer you.  I am very respectfully Sir Your most obt hl. St.

Willm: Kirkpatrick

